Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 7/15/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, CARR (US 20200254133 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matschke et al. (US 20170307234 A1) in view of CARR (US 20200254133 A1) and further in light of Hunter et al. (US 20070102280 A1).
Regarding claim 1, Matschke discloses a sterilizing unit configured to treat air (abstract) (figs. 1-4 and 8) circulating in a heating, ventilation, and air conditioning (HVAC) system [0029], comprising:
a portion of a duct (20a-20g) at least partially lined with an ultraviolet (UV) reflective material [0031];
a plurality of center bodies (50, 40a, 40b, grille 35a-35d) positioned within the portion of the duct, wherein each of the plurality of center bodies comprises:

a UV reflective material [0031 Note reflective surface (diffuse or specular) may be provided on the interior surfaces of segments 20a-g, interior surfaces is inclusive of the surfaces of 20a, 20d at least]  surface of the ; and 
at least one array of UV light emitting lights  surface of at least one of the plurality of center bodies (40a, 40b); 
wherein the sterilizing unit (50 in particular sections of 20a-20g) is configured to replace (fig. 8, sections 20f-20b “replacing”/placed in-between sections 20g and 20a for example) [0033] a section of an existing duct in the HVAC system such that airflow within the HVAC system passes through the sterilizing unit before exiting ((fig. 8, “F” at 20g, 12b) from one or more vent [0033]
[0029] [0031] [0033] [0034-0035]
 (figs. 1-4 and 8).
     	But Matschke fails to explicitly disclose (underlined) a UV reflective material coating an outer surface (i.e. air exposed) of the hollow structure; 
at least one array of UV light emitting diodes (LEDs); and 
wherein each center body comprises:
a hollow structure that is approximately cylindrical in shape; and  
an external UV reflective surface and 
at least one array of UV light emitting lights diodes (LEDs) mounted on an outer surface of at least one of the plurality of center bodies.
    	CARR, however, discloses a UV sterilizer ((figs. 6-7; UV air sterilizer100) that uses an array of UVC light emitting diodes LED’s (abstract) (355’s) composed of at least one array of UV light emitting diodes (355) [0060]; and 
wherein each center body (349) [0060] comprises:
a hollow structure (figs. 6-7, of 349) that is approximately cylindrical in shape (349); and  
an external UV reflective surface [0060 Note 349 is made from aluminum (which is UV reflective)] and 
at least one array of UV light emitting diodes (355) [0060] mounted on an outer surface of the center body (349)
(figs. 6-7; UV air sterilizer 100, UV LED’s 355 on central reflective aluminum cylindrical member 349 (see [0060]), in air flow guide 100)  
	[0060-0063].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke, with UVC LED light arrays, as taught by CARR, to use as a substitution of one known UV light source (i.e. UVC LEDs) for another to obtain predictable sterilization results [0060].
     	But Matschke as modified by CARR fails to explicitly disclose a UV reflective material coating an outer surface (i.e. air exposed) of the structure.
    	Hunter, however, discloses aa UV sterilizer (abstract) (fig. 15, 1400) (fig. 18, 1802) that utilizes UV LED’s (1400) (1802) mounted on an exterior (air exposed) surface (of 1410, 1412) (of 1808, 1810) and that has a reflective surface (of 1412, 1410) [0096 Note polished aluminum]/ a UV reflective material coating (1810) [0100] 
(fig. 15, UV LED’s 1400, reflective polished aluminum wall 1412, 1410 reflects UV light, [0096]) 
(fig. 18, UV LED’s 1802, 1808, reflective coating 1810); 
[0069] 
[0096]
[0100] 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke as modified by CARR, with a UV source configuration having array of UV light emitting diodes (LEDs) mounted on an outer/air exposed surface of a UV reflective material coating, as taught by Hunter, to use as a substitution of one known UV source and exterior surface design (i.e. with UV LED’s mounted on a UV reflective material coating /air exposed surface) for another to obtain predictable air sterilization results. 
 

     	Regarding claim 7, Matschke discloses that a heating, ventilation, and air conditioning (HVAC) system [0029], comprising:
a ductwork system (20a-20g) ; 
at least one sterilizing unit (50) installed into the ductwork system, wherein each of the at least one sterilizing unit comprises: 
a portion of a duct (20a-20g) at least partially lined with an ultraviolet (UV) reflective material [0031];
a plurality of center bodies (50, 40a, 40b, grille 35a-35d) positioned within the portion of the duct, wherein each of the plurality of center bodies comprises:

a UV reflective material [0031 Note reflective surface (diffuse or specular) may be provided on the interior surfaces of segments 20a-g, interior surfaces is inclusive of the surfaces of 20a, 20d at least]  surface of the ; and 
at least one array of UV light emitting lights  surface of at least one of the plurality of center bodies (40a, 40b); 
wherein the at least one sterilizing unit is configured to receive an airflow (fig. 8, “F” at 12a, 20a) ; 

a UV absorbent screen (grille 35a-35d, back sides of 35a-35d are UV absorbent) [0034-0035] positioned at least one airflow outlet (fig. 8, “F” at 20g, 12b).
[0029] [0031] [0033] [0034-0035]
(figs. 1-4 and 8)
     	But Matschke fails to explicitly disclose (underlined) a UV reflective material coating an outer surface (i.e. air exposed) of the hollow structure; 
at least one array of UV light emitting diodes (LEDs); and 
wherein each center body comprises:
a hollow structure that is approximately cylindrical in shape; and  
an external UV reflective surface and 
at least one array of UV light emitting lights diodes (LEDs) mounted on an outer surface of at least one of the plurality of center bodies; and at least one UV sensor coupled to each of the at least one sterilizing unit, wherein the at least one UV sensor is configured to monitor performance of the UV LEDs.
    	CARR, however, discloses a UV sterilizer ((figs. 6-7; UV air sterilizer100) that uses an array of UVC light emitting diodes LED’s (abstract) (355’s) composed of at least one array of UV light emitting diodes (355) [0060]; and 
wherein each center body (349) [0060] comprises:
a hollow structure (figs. 6-7, of 349) that is approximately cylindrical in shape (349); and  
an external UV reflective surface [0060 Note 349 is made from aluminum (which is UV reflective)] and 
at least one array of UV light emitting diodes (355) [0060] mounted on an outer surface of the center body (349)
(figs. 6-7; UV air sterilizer 100, UV LED’s 355 on central reflective aluminum cylindrical member 349 (see [0060]), in air flow guide 100) 
	[0060-0063]
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke, with UVC LED light arrays, as taught by CARR, to use as a substitution of one known UV light source (i.e. UVC LEDs) for another to obtain predictable sterilization results [0060]. 
     	But Matschke as modified by CARR fails to explicitly disclose a UV reflective material coating an outer surface (i.e. air exposed) of the structure; and at least one UV sensor coupled to each of the at least one sterilizing unit, wherein the at least one UV sensor is configured to monitor performance of the UV LEDs.
    	Hunter, however, discloses aa UV sterilizer (abstract) (fig. 15, 1400) (fig. 18, 1802) that utilizes UV LED’s (1400) (1802) mounted on an exterior (air exposed) surface (of 1410, 1412) (of 1808, 1810) and that has a reflective surface (of 1412, 1410) [0096 Note polished aluminum]/ a UV reflective material coating (1810) [0100]; and 
at least one UV sensor (172)  [0069 Note UV sensors] coupled to each of the at least one sterilizing unit [0069], wherein the at least one UV sensor is configured to monitor performance of the UV LEDs [0069].
(fig. 15, UV LED’s 1400, reflective polished aluminum wall 1412, 1410 reflects UV light, [0096]) 
(fig. 18, UV LED’s 1802, 1808, reflective coating 1810); 
[0069] 
[0096]
[0100] 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke as modified by CARR, with a UV source configuration having array of UV light emitting diodes (LEDs) mounted on an outer/air exposed surface of a UV reflective material coating and UV sensors/sensing, as taught by Hunter, to use as a substitution of one known UV source and exterior surface design (i.e. with UV LED’s mounted on a UV reflective material coating /air exposed surface and with UV light measuring/sensing) for another to obtain predictable air sterilization results and UV dose control results. 
 
     	Regarding claim 2, Matschke discloses a power supply housed within at least one of the center bodies (40a, 40b) (for UV lights 50, 40a, 40b) [0041 Note an interior circuit board is inside of 40a, 40b and it is inherent that it would have a source of power/power supply for lamps 50 all of which are housed by 40a/40b]. 
Regarding claim 2, Matschke discloses a power supply [0096] housed within at least one of the center bodies [0096]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 3, Matschke discloses that each of the at least one array of UV lights 
     	But Matschke fails to disclose at least one array of UV light emitting diodes (LEDs). 
CARR, however, discloses a UV sterilizer ((figs. 6-7; UV air sterilizer100) that uses an array of UVC light emitting diodes LED’s (abstract) (355’s) [0060]
(figs. 6-7; UV air sterilizer 100, UV LED’s 355 on central reflective aluminum cylindrical member 349 (see [0060]), in air flow guide 100) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke, with UVC LED light arrays, as taught by CARR, to use as a substitution of one known UV light source (i.e. UVC LEDs) for another to obtain predictable sterilization results [0060]. 
 
     	Regarding claim 4, Matschke discloses that the at least one center body (40a, 40b) on which the at least one array of UV lights 
	But Matschke fails to disclose UV light emitting diodes (LEDs). 
CARR, however, discloses a UV sterilizer ((figs. 6-7; UV air sterilizer100) that uses an array of UVC light emitting diodes LED’s (abstract) (355’s) [0060]
(figs. 6-7; UV air sterilizer 100, UV LED’s 355 on central reflective aluminum cylindrical member 349 (see [0060]), in air flow guide 100) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke, with UVC LED light arrays, as taught by CARR, to use as a substitution of one known UV light source (i.e. UVC LEDs) for another to obtain predictable sterilization results [0060]. 
  
Moreover, regarding claims 5 and 11, CARR, discloses wherein the at least one array of UV LEDs (figs. 6-7; 355) is configured to emit radiation at one or more wavelength within a range of 240-280 nm [0061] (abstract Note UVC; Note UVC covers the range of 100–280 nm); and is obvious for the reasons discussed supra with reference to claims 1 or 7, see previous.

     	Regarding claims 6 and 12, Matschke discloses the UV lights 
     	But Matschke fails to disclose UV light emitting diodes (LEDs). 
CARR, however, discloses a UV sterilizer ((figs. 6-7; UV air sterilizer100) that uses an array of UVC light emitting diodes LED’s (abstract) (355’s) [0060]
(figs. 6-7; UV air sterilizer 100, UV LED’s 355 on central reflective aluminum cylindrical member 349 (see [0060]), in air flow guide 100) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke, with UVC LED light arrays, as taught by CARR, to use as a substitution of one known UV light source (i.e. UVC LEDs) for another to obtain predictable sterilization results [0060]. 
 
     	Regarding claim 9, Matschke discloses wherein at least a section (grille 35a-35d) of the ductwork section downstream from one of the at least one sterilizing unit (50) is lined with a UV absorbent material [0031 Note segments may be made from reflective materials, implies non reflective/absorbent materials may be used as well] [0035-0039].

     	Regarding claim 10, Matschke discloses that each of the at least one 
But Matschke fails to disclose at least one UV sensor. 
    	Hunter, however, discloses aa UV sterilizer (abstract) (fig. 15, 1400) (fig. 18, 1802) with  
a UV sensor (172)  [0069 Note UV sensors] coupled to each of the at least one sterilizing unit [0069], wherein the at least one UV sensor is configured to monitor performance of the UV LEDs [0069].
(fig. 15, UV LED’s 1400, reflective polished aluminum wall 1412, 1410 reflects UV light, [0096]) 
(fig. 18, UV LED’s 1802, 1808, reflective coating 1810); 
[0069] 
[0096]
[0100] 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Matschke as modified by CARR, with UV sensors/sensing, as taught by Hunter, to use as a substitution of one known UV source configuration (i.e. with UV LED’s with UV light measuring/sensing) for another to obtain predictable air sterilization results and UV dose control results. 


2.	Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Matschke et al. (US 20170307234 A1) in view of CARR (US 20200254133 A1) and Hunter et al. (US 20070102280 A1); hereinafter “the combined references”, as applied to claim 7 above, and further in light of LI (CN 203980497 U).
Regarding claim(s) 8 and 13, the combined references disclose the elements of claim 7, see previous.
     	But the combined references fail to disclose at least one interlock switch configured to disable operation of the at least one sterilizing unit or a visible indicator configured to provide information to a user about performance of the UV LEDs within the at least one sterilizing unit.
LI, however, discloses a UV sterilizer with 
regarding claim(s) 8 at least one interlock switch [0019 Note power supply switch] configured to disable operation of the at least one sterilizing unit [0019] and
regarding claim(s) 13 a visible indicator configured to provide information to a user about performance of the UV LEDs (50) within the at least one sterilizing unit [0040-0041] 
[0019] [0040-0041].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the above claimed elements, as taught by LI, to use as for powering and indicating the status of the UV lights and for minimizing harmful accidental user UV light exposure and for prolonging lamp life [0019] [0040-0041]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881